Citation Nr: 0604700	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  95-09 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a compensable evaluation prior to April 7, 
1998, and in excess of 20 percent from April 7, 1998, through 
September 25, 2003, and in excess of 30 percent from 
September 26, 2003, for degenerative disc disease (DDD) of 
the cervical spine.  

2.  Entitlement to an evaluation in excess of 10 percent 
prior to December 7, 1997, and in excess of 20 percent from 
December 7, 1997, through September 25, 2003, for lumbosacral 
disc disease with history of sciatica.  

3.  Entitlement to a compensable evaluation prior to December 
7, 1997, and in excess of 10 percent from December 7, 1997, 
through September 25, 2003, for dorsal (thoracic) spine 
strain with degenerative changes.  

4.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease (DDD) of the thoracolumbar spine, 
on and after September 26, 2003.  

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a 1992 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  That decision denied increased evaluations for 
service-connected low back, cervical strain, and thoracic 
(dorsal) strain disabilities as well as entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  

In June 1993, the veteran appeared at a personal hearing at 
the RO, a transcript of which has been associated with the 
claims file.  

In a September 1998 rating decision, the RO increased the 
rating for cervical strain to 10 percent rating, effective 
April 7, 1998.  In a November 2000 rating decision, the RO 
increased the rating for the low back disorder to 20 percent, 
effective December 7, 1997; increased the rating for cervical 
spine disorder to 20 percent rating, effective from April 7, 
1998; and increased the rating for the dorsal spine disorder 
to 10 percent, effective from December 7, 1997.  

In May 2001 and October 2003, the Board remanded the claim 
for additional development.  The RO, in an April 2005 rating 
decision, increased the rating for the cervical spine 
disorder, to 30 percent, effective from September 26, 2003 
and discontinued separate evaluations for lumbosacral and 
dorsal spine disorders, effective September 23, 2003 and 
assigned a combined evaluation of 40 percent for DDD of the 
thoracolumbar spine, effective September 26, 2003.  

The Board's review of the claims file reflects that a claim 
for entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) was denied upon 
rating action in October 2002.  The veteran submitted a 
timely notice of disagreement, and a statement of the case 
(SOC) as to the issue was issued.  He provided testimony in 
regard to this claim at a personal hearing in June 1993, and 
a hearing officer denied the claim in June 1994.  Although 
the issue was not further addressed, it remains on appeal, 
and it will be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  Prior to April 7, 1998, cervical strain with degenerative 
changes was primarily manifested by occasional complaints of 
neck pain, but no significant limitation of motion of the 
neck was demonstrated.  Mild intervertebral disc syndrome was 
not indicated.  No demonstrable deformity of the vertebral 
body was shown.  

2.  For the from April 7, 1998 to September 25, 2003, 
cervical strain with degenerative changes was primarily 
manifested by cervical tenderness and moderate limitation of 
motion.  Severe, recurring attacks as result of 
intervertebral disc syndrome were not indicated; nor were 
incapacitating episodes over the past 12 months.  No 
demonstrable deformity of the vertebral body was shown.  

3.  For the period after September 26, 2003, the veteran's 
cervical spine disorder (reclassified as DDD of the cervical 
spine) is primarily manifested by limited cervical spine 
flexion to 15 degrees with pain.  Unfavorable ankylosis of 
the entire cervical spine is not demonstrated.  Severely 
disabling degenerative disc disease with recurring attacks 
and intermittent relief is not demonstrated; nor are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
No demonstrable deformity of the vertebral body is shown.  

4.  Prior to December 7, 1997, lumbosacral disc disease with 
history of sciatica was primarily manifested by slight 
limitation of motion of the lumbar spine.  No demonstrable 
deformity of the vertebral body was shown.  Muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in the standing position, were not indicated.  
Moderate, recurring attacks, with intermittent relief, as a 
result of intervertebral disc syndrome, were not indicated.  

5.  For the period from December 7, 1997 to September 25, 
2003, lumbosacral disc disease with history of sciatica was 
primarily manifested by moderate limitation of motion.  No 
demonstrable deformity of the vertebral body was shown.  Low 
back manifestations (e.g., listing of the whole spine to the 
opposite side, marked limitation of forward bending in the 
standing position, narrowing or irregularity of joint space, 
or some of the above with abnormal mobility on forced motion) 
indicative of severe lumbosacral strain were not reflected in 
the medical records.  Muscle spasm on extreme forward bending 
and loss of lateral spine motion, unilateral, in the standing 
position, were not indicated.  Severe, recurring attacks, 
with intermittent relief, as a result of intervertebral disc 
syndrome, were not indicated.  Incapacitating episodes over 
the past 12 months were not indicated.  

6.  Prior to December 7, 1997, dorsal spine strain with 
degenerative changes was primarily manifested by some 
complaints of dorsal pain but no limitation of motion.  No 
demonstrable deformity of the vertebral body was shown.  Mild 
intervetebral disc syndrome was not reflected in the 
evidence.  

7.  For the period from December 7, 1997 to September 25, 
2003, dorsal spine strain with degenerative changes was 
primarily manifested by moderate limitation of motion.  No 
demonstrable deformity of the vertebral body was shown.  
Moderate, recurring attacks as a result of intervertebral 
disc syndrome were not reported.  Incapacitating episodes 
over the past 12 months were not indicated.  

8.  For the period on and after September 26, 2003, DDD of 
the thoracolumbar spine, is primarily manifested by seated 
flexion of 30 degrees.  Unfavorable ankylosis of the entire 
thoracolumbar spine is not demonstrated.  Incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months 
are also not shown.  No demonstrable deformity of the 
vertebral body is shown.  


CONCLUSIONS OF LAW

1.  Entitlement to a compensable evaluation prior to April 7, 
1998, and in excess of 20 percent from April 7, 1998, through 
September 25, 2003, and in excess of 30 percent from 
September 26, 2003, for DDD of the cervical spine, is not 
warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.71a, Diagnostic 
Codes (DCs) 5285, 5290, 5293 (2002) (2003); 38 C.F.R. § 
4.71a, DC 5243 (2005).

2.  Entitlement to an evaluation in excess of 10 percent 
prior to December 7, 1997, and in excess of 20 percent from 
December 7, 1997, through September 25, 2003, for lumbosacral 
disc disease with history of sciatica, is not warranted.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.40, 4.71a, DCs 5285, 5292, 5293, 5295 
(2002) (2003).  

3.  Entitlement to a compensable evaluation prior to December 
7, 1997, and in excess of 10 percent from December 7, 1997, 
through September 25, 2003, for dorsal (thoracic) spine 
strain with degenerative changes, is not warranted.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.40, 4.71a, DCs 5285, 5291, 5293 (2002) 
(2003).  

4.  Entitlement to a rating in excess of 40 percent for DDD 
of the thoracolumbar spine, on and after September 26, 2003, 
is not warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.71a, DCs 5285, 
5292, 5293, 5295 (2002) (2003) and DC 5243 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of numerous documents in the 
record.  This includes the rating decisions, statement of the 
case (SOC), and multiple supplemental statements of the case 
(SSOCs).  By means of these documents, the veteran was told 
of the requirements to establish increased ratings for each 
of the claims on appeal, of his and VA's respective duties, 
and he was asked to provide information in his possession 
relevant to the claims.  In addition to providing the VCAA 
laws and regulations, additional documents of record, to 
include the rating decisions of record, the SOC and SSOCs 
have included a summary of the evidence, all other applicable 
law and regulations, and a discussion of the facts of the 
case.  Such notice sufficiently placed the veteran on notice 
of what evidence could be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Although the claims were initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran a SSOC in December 2002 that included the VCAA laws 
and regulations.  He was also sent a VCAA letter in April 
2003 and another SSOC in April 2005 that included discussion 
of VCAA.  A VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  After receipt of the 
content-complying letter in 2003, his claim was readjudicated 
based upon all the evidence of record as evidenced by an 
April 2005 SSOC.  There is no indication that the disposition 
of his claim would not have been different had he received 
pre-AOJ adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The RO obtained the veteran's VA and private 
outpatient records.  There is no indication of any relevant 
records that the RO failed to obtain.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  In this case, the veteran was afforded several VA 
medical examinations as to the issues addressed in this 
portion of the decision, most recently in 2004.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2005).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002).  Effective September 
26, 2003 the rating criteria applicable to the diseases and 
injuries of the spine under 38 C.F.R. § 4.71a, were amended 
by VA, including the criteria for rating intervertebral disc 
syndrome.  See 68 Fed. Reg. 51. 454 (August 27, 2003).

A 100 percent evaluation may be assigned for residuals of a 
vertebral fracture with cord involvement, bedridden, or 
requiring long leg braces.  Special monthly compensation is 
to be considered with lesser involvements, and a rating is to 
be assigned for limited motion, nerve paralysis.  Residuals 
of a fracture of a vertebra, without cord involvement; but 
with abnormal mobility requiring neck brace (jury mast), 
warrant a 60 percent rating.  In other cases rate in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Note:  Both under ankylosis and limited motion, 
ratings should not be assigned for more than one segment by 
reason of involvement of only the first or last vertebrae of 
an adjacent segment.  38 C.F.R. §  4.71a, DC 5285 (in effect 
prior to September 26, 2003).  

Under the provision of DC 5290, in effect before September 
26, 2003, a 10 percent evaluation is warranted for slight 
limitation of motion of the cervical spine, a 20 percent 
evaluation is assigned for moderate limitation of motion, and 
a 40 percent evaluation is assigned for severe limitation of 
motion.  38 C.F.R. § 4.71a, DC 5290 (2003).

Under the provision of DC 5291, in effect before September 
26, 2003, a noncompensable evaluation is warranted for slight 
limitation of motion of the cervical spine, a 10 percent 
evaluation is assigned for moderate or severe limitation of 
motion.  38 C.F.R. § 4.71a, DC 5290 (2003).

Under the provisions of DC 5292, in effect before September 
26, 2003, a 10 percent evaluation is warranted for slight 
limitation of motion of the lumbar spine, a 20 percent 
evaluation is assigned for moderate limitation of motion, and 
a 40 percent evaluation is assigned for severe limitation of 
motion.  38 C.F.R. § 4.71a, DC 5292 (2003).

Under DC 5295, in effect before September 26, 2003, 
lumbosacral strain warrants a zero percent evaluation when 
manifested by slight subjective symptoms only.  A 10 percent 
rating is assigned when there is characteristic pain on 
motion.  A 20 percent rating is assigned where there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is assigned for severe disability with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, DC 5295 (2003).

Under the former provisions of DC 5293, in effect before 
September 23, 2002, a noncompensable evaluation is assigned 
for postoperative, cured intervertebral disc disease, a 10 
percent evaluation is assigned for mild intervertebral disc 
disease, a 20 percent rating is assigned for intervertebral 
disc syndrome which is moderate with recurring attacks, a 40 
percent rating is warranted for intervertebral disc syndrome 
that is severely disabling with recurring attacks and 
intermittent relief, and a 60 percent evaluation is assigned 
for intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2002).

Under the revised provisions of DC 5293, in effect from 
September 23, 2002 to September 25, 2003, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

A 60 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months; a 40 percent 
evaluation is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
a 20 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; and a 10 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 
5293 (2003).

For purposes of evaluations under DC 5293, "Chronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, DC 5293, Note 1. (2003).

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, DC 5293, Note 2. 38 C.F.R. § 
4.71a, DC 5293 (in effect from September 23, 2002 to 
September 25, 2003).

Effective September 26, 2003, VA amended the criteria for 38 
C.F.R. § 4.71a, to include intervertebral disc disease, but 
such criteria were essentially unchanged from the September 
2002 revisions, except that the DC for intervertebral disc 
disease was changed from 5293 to 5243.  38 C.F.R. § 4.71a, DC 
5243 (2005).

DC 5235, Vertebral fracture or dislocation; DC 5236, 
Sacroiliac injury and weakness; DC 5237, Lumbosacral or 
cervical strain; DC 5238, Spinal stenosis; DC 5239, 
Spondylolisthesis or segmental instability; DC 5240, 
Ankylosing spondylitis; DC 5241, Spinal fusion; and DC 5242, 
Degenerative arthritis of the spine; are rated under the 
following new general rating formula for diseases and 
injuries of the spine:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

A 10 percent evaluation will be assigned for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

A 20 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent is assigned for forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.

A 40 percent evaluation will be assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation will be assigned of unfavorable 
ankylosis of the entire thoracolumbar spine.

A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is 


fixed in flexion or extension, and the ankylosis results in 
one or more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  DC 5235, Vertebral fracture or 
dislocation; DC 5236, Sacroiliac injury and weakness; DC 5237 
Lumbosacral or cervical strain; DC 5238 Spinal stenosis; DC 
5239 Spondylolisthesis or segmental instability; DC 5240 
Ankylosing spondylitis; DC 5241 Spinal fusion; DC 5242 
Degenerative arthritis of the spine (see also DC 5003); DC 
5243 Intervertebral disc syndrome.  38 C.F.R. § 4.71a, DCs 
5235 to 5243 (in effect from September 26, 2003).

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 
Vet. App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria was overruled to the extent that it conflicts with 
authority established by the Supreme Court and United States 
Court of Appeals for the Federal Circuit); Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  If the 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the Board will consider the claims under the old 
rating criteria for the entire period of the appeal, and the 
new criteria from the effective date of the revisions.



Analysis

The Cervical Spine

The RO granted service connection for cervical strain in 1987 
rating decision, which assigned a noncompensable rating, 
based on September 1987 VA examination findings which were 
essentially negative for positive cervical spine 
manifestations.  

The veteran filed a claim for total rating based on 
individual unemployability in July 1992.  At a July 1992 VA 
examination, the veteran complained of pain in the left side 
of the body which began in the neck and went down the left 
side of the spine, and down the left lower extremity with no 
specific pattern.  The neck had full range of passive motion, 
but he did not try to demonstrate full range of motion 
actively.  

At a June 1993 personal hearing, the veteran testified that 
he experienced severe and sharp pain when turning his head 
sharply.  This caused visual phenomena.  Because of this, he 
avoided rotating or bending his neck laterally.  He reported 
that he had radicular pain when he lifted his arm above his 
head with pain shooting into his hand.  He also tended to 
drop things.    

Subsequently dated VA records show that the veteran fell in 
October 1996.  X-rays of the cervical spine showed narrowing 
of the C5-6 disc space.  There was a vertical orientation of 
the mid cervical spine and slight left neural foraminal 
narrowing at 3-4, 4-5, 5-6, and 6-7 levels.  When seen by VA 
in December 1997, his complaints essentially pertained to his 
low back, although he did report neck pain.  Upon VA 
evaluation on April 7, 1998, there were complaints of 
tenderness to percussion over the cervical area without 
muscle spasm.  Range of motion of the cervical spine was to 
50 degrees of flexion, with extension to 60 degrees, lateral 
bending to 35 degrees, bilaterally, and rotation to 45 
degrees, bilaterally.  Range of motion was limited by pain.  
Early degenerative changes in the cervical spine were noted.  

A September 1998 rating decision increased the noncompensable 
rating in effect for the veteran's cervical spine disorder to 
10 percent, effective April 7, 1998.  

VA examination in December 1999 showed range of motion of the 
cervical spine was to 50 degrees of flexion, 30 degrees of 
extension, with lateral bending to 30 degrees, bilaterally, 
and rotation to 35 degrees, bilaterally.  There was no 
evidence of muscle spasm, but there was mild tenderness to 
percussion over the cervical area.  

At an August 2000 VA examination, the veteran's primary 
symptom associated with his cervical complaints was pain on 
tilting or rotating to the left.  It was noted that X-rays 
dated August 1999 showed DDD at C5-6.  There were no 
radicular complaints.  There was no weakness shown in the 
upper extremities.  The veteran complained of headaches which 
he associated with his cervical spine.  The frequency was 20 
to 30 per years, and they were accompanied by nausea, 
vomiting, and photosensitivity.  Range of motion of the 
cervical spine was to 31 degrees of flexion, 38 degrees of 
extension, with right tile to 24 degrees and left tilt to 16 
degrees, with pain in the nuchal area.  Rotation to the right 
was to 38 degrees and to 40 degrees on the left.  There was 
pain on the left in the nuchal area.  The examiner stated 
that the headaches appeared to be cervicogenic.  

In a November 2000 rating decision, the RO increased the 
evaluation for cervical strain with degenerative changes to 
20 percent rating effective April 7, 1998.  

Records from the Social Security Administration dated from 
the mid 1990s through 2001 were added to the claims file.  
Most of these documents were already of record.  For example, 
in April 1999, he was seen for diffuse musculoskeletal pain 
with no apparent motor deficits noted.  

The veteran underwent neurological and orthopedic evaluations 
in June 2004.  He reported pain posteriorly in the neck.  The 
pain started at the base of the skull and ran down the entire 
spine.  His pain increased with the turning of the neck.  He 
took Naproxen for pain.  The veteran reported flare-ups with 
activities such as mowing the yard.  He also reported four 
days of bed rest after physical therapy, but added that no 
physician had recommended that he stay home in bed.  He said 
that his neck and back felt stiff.  While he had chronic neck 
pain, there were no symptoms of sciatica at this time.  

Examination of the cervical spine showed tenderness in the 
left lateral triangle of the neck but none on the right.  
There was no supraclavicular tenderness.  There was also 
tenderness in the midline and in the left greater than right 
trapezius in the posterior neck.  Range of motion was 
limited.  Flexion was to 15 degrees, extension to 20 degrees, 
and flexion, right and left, was to 10 degrees.  
Additionally, rotation on the right and left was to 30 
degrees.  Extremes of motion were painful with mild 
grimacing.  The examiner noted 5 degrees of additional loss 
of flexion with repeated range of motion of the neck due to 
pain.  He also noted weakened movement and excess 
fatigability of the neck but no incoordination.  Neurological 
examination showed left lateral triangle neck tenderness but 
no supraclavicular tenderness on the right.  There were no 
radicular symptoms.  Sensation was difficult to access 
because the veteran indicated it was not normal but there was 
no numbness.  Motor strength tests were without weakness.  
The final assessment was DDD of the cervical spine, currently 
moderate to severe.  The examining physician added that he 
did not find any involvement of the nerves at this time.  
Moreover, there was no evidence of nerve entrapment of the 
cervical spine and no radiculopathy of the upper extremities.  

Initially, the Board will review the evidence regarding the 
veteran's cervical spine for the periods in question and 
compare it to the appropriate DCs.  Specifically, it is noted 
that the veteran did not meet the criteria for a compensable 
evaluation prior to April 7, 1998, in that the evidence prior 
to that date was essentially negative for positive findings 
which pertained to the cervical spine.  While the veteran 
reported some neck pain, it was not until he was examined on 
April 7, 1998, that limitation of the cervical spine, with 
associated pain, was recorded.  Specifically, there was 
flexion to 50 degrees, with extension to 60 degrees, with all 
other motions to 35-45 degrees, bilaterally.  There was also 
tenderness but no muscle spasm, and mild degenerative changes 
were seen upon X-ray.  Thus, a compensable evaluation was 
first warranted on April 7, 1998.  The 10 percent rating was 
subsequent increased to 20 percent, effective from the April 
7, 1998 VA examination date, based on this limitation of 
motion of the cervical spine.  The Board notes that clinical 
findings associated with intervertebral disc syndrome are not 
reflected in the medical evidence at this time. Thus, the 
Board finds that the preponderance of the evidence does not 
support a compensable rating limitation of the cervical spine 
prior to April 7, 1998.    

For the next period in question, April 7, 1998, through 
September 25, 2003, a 20 percent rating was assigned.  As 
degenerative disc disease of the cervical spine was diagnosed 
in August 1999, in addition to considering the limitation of 
motion of the cervical spine pursuant to DC 5290, the Board 
will also consider the regulations pertaining to 
intervertebral disc syndrome, DC 5293 in effect prior to 
September 23, 2002, and the revised DC 5293 for 
intervertebral disc syndrome, in effect from September 23, 
2002, and DC 5243 from September 25, 2003.  

At no time during the period in question, did the veteran's 
limitation of range of motion warrant more than the 20 
percent rating currently in effect.  He did not exhibit 
severe limitation of motion during this period.  The Board 
has considered range of motion results as reported above, to 
include those recorded at the time of evaluations in 1999 and 
2000.  Moreover, while the treatment records for this period 
reflect that while the veteran was seen intermittently with 
complaints, severe problems were not recorded.  Apparently, 
he experienced some exacerbations of his symptoms with 
activity, but incapacitating episodes were not indicated.  
Thus, the evidence for the period in question does not 
reflect intervertebral disc syndrome that is severely 
disabling with recurring attacks and intermittent relief.  
(See DC 5293, in effect prior to September 23, 2002).  Nor 
are there verified incapacitating episodes over the past 12 
months or significant neurological manifestations shown 
during the period in question as required for a rating 
increase pursuant to the DC regarding intervertebral disc 
syndrome.  (See DC 5293, in effect from September 23, 2002, 
and from September 25, 2003).  Thus, the Board finds that the 
preponderance of the evidence does not support a rating in 
excess of 20 percent for degenerative disc disease of the 
cervical spine for the period from April 7, 1998, through 
September 25, 2003.  

As pointed out above, the veteran was granted an increased 
rating of 30 percent as of the most recent change of 
regulations, effective from September 26, 2003.  As noted 
earlier, the criteria for evaluating intervertebral disc 
disease were essentially unchanged from previous revisions, 
except that the DC for disc disease was changed from 5293 to 
5243 (as of September 25, 2003).  The increase to 30 percent 
was based, however, on criteria which were added as of that 
date, to include the assignment of a 30 percent evaluation 
for limitation of forward flexion of the cervical spine to 15 
degrees or less.  As this amount of limitation was initially 
demonstrated as of VA exam in June 2004, the RO generously 
assigned an increased rating to the date that the change was 
effective - September 26, 2003.  

To warrant a rating of 40 percent pursuant to DC 5243 
unfavorable ankylosis of the entire cervical spine would have 
to be demonstrated.  As it is not, the current rating is 
appropriate at 30 percent, but no more.  

Thus, the Board finds that the preponderance of the evidence 
does not support a rating in excess of 30 percent for 
degenerative disc disease of the cervical spine for period 
from September 26, 2003 to present.

The Lumbar and Dorsal Spine

The RO granted service connection for a chronic low back 
disorder upon rating decision in July 1984 assigning a 20 
percent rating based on findings made at a VA examination in 
1983.  Following a November 1985 VA examination, to include a 
negative X-ray evaluation, the RO decreased the 20 percent 
rating to 10 percent, in a December 1985 rating decision.  

A December 1986 VA examination revealed probable herniated 
nucleus pulposus with L5 nerve root compression syndrome on 
the left.  It was stated that he appeared to have some 
genuine back pain along with an emotional component, as 
evidenced by inconsistencies on the examination.  A January 
1987 VA electromyogram revealed a mild reduction of 
recruitment pattern in all the muscles of the left lower 
extremity, which seemed to be due to lack of effort.  The 
impression was a normal electromyographic study without 
evidence of left lumbar radiculopathy.  In a December 1987 
rating action, the RO granted service connection for thoracic 
strain and assigned a noncompensable evaluation.  The 10 
percent rating in effect for the service-connected low back 
condition was continued.  

The veteran filed a claim for total rating based on 
individual unemployability in July 1992.  At a July 1992 VA 
orthopedic evaluation, the veteran complained of pain in the 
left side of the body which began in the neck and went down 
the left side of this spine into the left lower extremity 
with no specific pattern.  He had noticed numbness.  On 
examination, he was able to bend forward to about a 45 
degrees angle from the upright.  He had loss of 
hyperextension, and his lateral flexion, bilaterally, was 
reasonably good.  His rotation was somewhat limited, but the 
examiner felt that some of this was due to lack of 
cooperation.  The veteran had full range of motion of both 
upper extremities, but he demonstrated a biceps and triceps 
weakness of the left upper extremity with gripping power 
being less.  The examiner opined that there was a remarkable 
functional overlay, and that there was no abnormal finding 
associated with the back on general examination, to include 
the skeletal and muscle symptoms.  

At a June 1993 personal hearing, the veteran testified as to 
the severity of his back pain.  He reported pain on both 
sides of the lumbar spine which increased when he stooped.  
He had constant low back pain which was severe with shooting 
pain into his left leg which felt like a "hot wire."  He 
had infrequent muscle spasms throughout the day.  His 
sleeping was disturbed as he had to sleep in an upright 
position which was uncomfortable.  

Subsequently dated records reflect that the veteran continued 
to report low back pain.  Electromyographic (EMG) study in 
February 1996 was essentially normal with no evidence of 
lumbar radiculopathy on either side.  On examination in 
December 1997, range of motion of the lumbar spine was to 80 
degrees of flexion with extension to 5 degrees.  Lateral 
bending, left and right, was to 20 degrees.  Rotation, left 
and right, was to 20 degrees.  All ranges were with 
production of pain in the lower lumbar area.  There was minor 
tenderness to percussion in the lumbar area.  There were no 
muscle spasms.  There was no atrophy or fasciculations were 
noted long the axial spine, and there was no tenderness to 
percussion over the cervical or dorsal spine.  The neurologic 
exam was significant for mild hypesthesia, not pertaining to 
specific dermatome on the left lower extremity.  Motor 
strength was 5/5 in flexion and extension and proximal distal 
motor group of the right lower extremity and was 4/5 in the 
proximal distal motor group of the left lower extremity.  The 
degrees of weakness exhibited during exam did not correlate 
with that which was present for the veteran's current gait.  
The impressions were chronic lumbar strain with early 
narrowing of L5-S1 and left lower extremity sensory 
neuropathy, and episodic cervical and dorsal muscular strain.  
There was mild muscular weakness in the left lower leg.  
Minimal degenerative changes were seen in the lumbar spine 
upon X-ray.  

When examined by VA in April 1998, there was tenderness to 
percussion along the mid thoracic and lower lumbar areas.  
There was no muscular spasm.  Range of motion of the dorsal 
spine had normal range of motion.  The lumbar spine showed 
range of motion  to include flexion to 80 degrees, extension 
to 15 degrees, lateral bending to 25 degrees, and bilateral 
rotation to 30 degrees.  All motions produced a mild amount 
of tenderness in the lower lumbar area.  Neurological exam 
showed deep tendon reflexes that were 2+ at C5-6-7, L4 and 
S1.  Motor strength in the upper extremities was 5/5 in 
flexion and extension in the proximal and distal motor 
groups.  No sensory abnormality was appreciated.  The veteran 
exhibited a slight antalgic gait and used a walking stick.  
However, observation of his gait did not correlate with the 
amount of muscular weakness found on individual muscle group 
examination.  Straight leg raising test was negative.  The 
examiner's impressions included lumbosacral degenerative 
joint disease (DJD) and chronic thoracic spine strain.  

VA orthopedic examination in December 1999, showed decreased 
range of motion of the lumbar spine due to pain with flexion 
to 80 degrees, extension to 30 degree, lateral bending to 30 
degrees, bilaterally, and rotation was declined secondary to 
the veteran's fear of injuring his back worse.  The curvature 
of the spine appeared normal.  There were no muscle spasms, 
but there was mild tenderness to percussion over the lumbar 
area.  The deep tendon reflexes were normal.  

VA examination in August 2000 reflected that review of dorsal 
spine films showed a very minimal right lower dorsal 
scoliosis which might have been positional.  There were 
minimal degenerative changes at the D7-8 level and D8-9 level 
with no evidence of DDD.  The veteran stated that he had 
muscle spasms in the dorsal spine.  Increased activity tended 
to increase the pain.  There was more discomfort in the left 
than right.  When he twisted his torso, he experienced pain 
in the scapula areas, bilaterally.  The mid to lower portion 
of the dorsal spine had muscle spasms most of the time.  He 
had no other radicular types of pain relative to the dorsal 
spine.  The combination of the dorsal and lumbar spines 
resulted in about 10 days per month that he was unable to 
work.  

The primary symptom relative to the lower back was numbness.  
The veteran felt like he had a knot in the lower back which 
hurt with sitting, standing, or walking.  He had constant 
pain which increased with activity.  His weight had 
increased, which made his back worse.  Flexion of the lumbar 
spine was to 90 degrees, with extension to 11 degrees.  Left 
tilt was to 33 degrees with right tilt to 30 degrees.  
Rotation was greater than 40 degrees.  There was no lumbar 
spasm, but there was pain in the sacroiliac joint area, 
bilaterally.  Straight leg raising test was normal to 90 
degrees with no weakness nor atrophy of the lower 
extremities.  X-rays from December 1997 confirmed early disc 
space narrowing at L5-S1 with sclerosis of the right 
sacroiliac joint.  

In a November 2000 rating decision, the RO increased the 
lumbar spine rating to 20 percent, and the dorsal spine 
disorder to 10 percent, both effective December 7, 1997.  

Records from the Social Security Administration dated from 
the mid 1990s through 2001 reflect treatment for various 
conditions, to include the back.  Most of these records were 
already of record.  

On VA examination in June 2004, the veteran complained of 
pain in the mid thoracic back and lumbar spine which 
increased with activity, such as mowing the lawn.  There were 
no symptoms of sciatica at the time of this exam.  The 
veteran said that he was taking Naproxen at night for pain.  
Evaluation of the lumbar and thoracic spine revealed 
tenderness in the midline paraspinous muscles.  Range of 
motion of the thoracolumbar spine included seated flexion to 
30 degrees.  Standing flexion was to 45 degrees with pain at 
20 degrees.  Extension was limited to 5 degrees with pain.  
Left and right lateral flexion was limited to 20 degrees, and 
left and right rotation was limited to 25 degrees.  There 
were 5 degrees of additional loss of range of motion due to 
pain with testing in the standing position.  Neurological 
exam revealed left buttock tenderness by the sciatic notch.  
In the seated position, straight leg raising was negative for 
sciatica at 70 degrees angle, bilaterally.  The final 
assessment was DDD of the thoracic and lumbar spines.  The 
examining physician added that he did not find any 
involvement of the nerves at this time.  There was no 
evidence of entrapped nerves coming from the lumbar spine and 
no symptoms of lower extremity sciatica.  

The evidence of record prior to the December 1997 evaluation 
shows mild symptoms and complaints of low back pain.  It was 
noted on more than one occasion, however, that there was 
functional overlay to the veteran's complaints.  The evidence 
simply does not reflect moderate limitation of motion until 
the December 1997 evaluation.  Thus, he did not meet the 
criteria for a compensable evaluation prior to examination in 
December 1997.  Characteristic pain on motion of the 
lumbosacral spine was not shown prior to that date, nor were 
mild symptoms associated with intervertebral disc syndrome.  
Accordingly, the Board finds that the preponderance of the 
evidence does not support a rating in excess of 10 percent 
prior to December 7, 1997.   

A 20 percent evaluation was in effect from December 7, 1997, 
through September 26, 2003.  Turning to the appropriate DCs 
to determine whether the evidence reflects symptomatology 
that would result in a higher rating for this period, 
consideration has been given to DCs 5292, 5293, and 5295, in 
effect prior to the revised regulations in 2002 and 2003 as 
well as the revised regulations.  

To warrant a rating in excess of 20 percent, the evidence 
would have to show severe limitation of motion, and as 
reflected in the factual background section of this decision, 
the findings during the period in question do not reflect 
more than moderate limitation.  Specifically, range of motion 
was to 80 degrees of forward flexion in December 1997, April 
1998, and December 1999.  Flexion was to 90 degrees in August 
2000.  Other ranges of motion, to include extension, and 
lateral bending and rotation were not more than moderate 
during this period.  Moreover, the medical evidence from 1997 
through 2003 does not show severe lumbosacral strain with 
symptoms to include listing of the spine, marked limitation 
of motion of forward bending in the standing position, or 
loss of lateral motion, or some of the above with abnormal 
mobility on forced motion.  Moreover, severe, recurring 
attacks as a result of intervertebral disc syndrome are not 
demonstrated by the evidence of record.  

Low back symptoms also do not warrant a rating in excess of 
20 percent for the period in question, when comparing the 
clinical findings to the revised criteria, in effect from 
September 23, 2002, and from September 25, 2003.  
Specifically, the evidence as summarized earlier, does not 
show incapacitating episodes over the past 12 months or 
significant neurologic manifestations.  Apparently, the 
veteran experienced exacerbation of his symptoms with 
activity, but the treatment records do not show 
incapacitating episodes.  Thus, the Board finds that the 
preponderance of the evidence does not support a rating in 
excess of 20 percent for lumbosacral disc disease pursuant to 
DCs 5293 (2002 and 2003) for the period from December 7, 
1997, through September 25, 2003.    

Analysis - The Dorsal Spine

As to whether a compensable evaluation is warranted for the 
dorsal spine prior to December 7, 1997, it is the Board's 
conclusion that it is not.  Specifically, while the veteran's 
range of motion was slightly limited on evaluation in 1992, 
the examiner opined that there was a remarkable functional 
overlay.  He also noted that there was no abnormal finding 
associated with the back on general examination, to include 
the skeletal and muscle symptoms.  It was not until 
examination in December 1997 that episodic dorsal muscular 
strain was noted.  Additionally, there was pain with motion 
and tenderness of the back.  This warrants a rating of 10 
percent pursuant to 38 C.F.R. §§ 4.40, 4.45, and DC 5291, and 
as indicated earlier, such a rating was assigned from 
December 7, 1997, through September 25, 2003.  Additionally, 
as mild symptoms of intervertebral disc syndrome were not 
indicated during this period, a compensable rating pursuant 
to DC 5293, in effect prior to 2002, is not warranted.  
Accordingly, the Board finds that the preponderance of the 
evidence does not support a compensable evaluation for dorsal 
spine strain prior to  
December 7, 1997.

As to whether a rating in excess of 10 percent is warranted 
for the period from December 7, 1997, through September 25, 
2003, the Board notes that a 10 percent rating is the maximum 
rating for limitation of motion of the dorsal spine pursuant 
to DC 5291, in effect prior to September 23, 2002, and 
thereafter.  

To warrant a rating in excess of 10 percent, the evidence 
would need to show moderate, recurring attacks as a result of 
intervertebral disc syndrome (DC 5293, prior to September 23, 
2002), or incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months (DC 5293, as of September 23, 2002, and 
thereafter).  However, such incapacitating episodes are not 
indicated in the clinical records.  While it is clear, that 
the veteran's back condition was ongoing during the time 
period in question, and while he experienced exacerbations of 
his symptoms with activity, no incapacitating episodes were 
indicated.  It is noted that electromyography in 1996 was 
negative.  Thus, the Board finds that the preponderance of 
the evidence does not support a rating in excess of 10 
percent for dorsal spine strain pursuant to DCs 5293 (2002 
and 2003), for the period from December 7, 1997, through 
September 25, 2003.  

Analysis - The Thoracolumbar Spine

As noted in the "Introduction" portion of this decision, at 
the time of the most recent rating decision regarding these 
claims in April 2005, the previous ratings in effect for the 
veteran's lumbar (20%) and dorsal (10%) spine disorders were 
combined for a rating of 40 percent, effective from the date 
of revised regulations of September 26, 2003.  This increase 
was based on the addition of criteria which called for the 
assignment of a 40 percent evaluation for forward flexion of 
the thoracolumbar spine of 30 degrees or less.  (See DC 5243, 
in effect from September 26, 2003.)  This degree of 
limitation of motion was first demonstrated upon VA 
examination in June 2004.  Thus, a rating of 40 percent is 
warranted from the date that the criteria went into effect.  

For a rating in excess of 40 percent, the veteran would have 
to exhibit pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
pursuant to DC 5293, in effect prior to September 22, 2002.  
At no time during the appeal process are pronounced disc 
syndrome symptoms in evidence.  Moreover, no radicular 
symptoms to either upper extremity were noted at the time of 
the most recent examination in 2004.  Motor strength was also 
without weakness.  

As unfavorable ankylosis of the lumbar spine is not 
indicated, a rating in excess of 40 percent is not warranted 
pursuant to DC 5289, in effect prior to 2002.  An increased 
rating is not warranted pursuant to DCs 5293, 5243 (2002 and 
2003) as incapacitating episodes having a total duration of 
at least six weeks during the past 12 months shown are not 
shown.  Finally, unfavorable ankylosis of the entire 
thoracolumbar spine is not demonstrated.  See DC 5243, in 
effect as of September 26, 2003.  

Accordingly, the Board finds that the preponderance of the 
evidence does not support a rating in excess of 40 percent 
for degenerative disc disease of the thoracolumbar spine for 
the period from September 26, 2003.  

Finally, it is noted that the Board has considered the 
doctrine of reasonable doubt, as to each issue on appeal, but 
finds that the record does not provide an approximate balance 
of negative and positive evidence on the merits.  Thus, the 
Board is unable to identify a reasonable basis for granting 
the veteran's claims.  Also considered was referral of the 
case for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1), but the Board finds no basis for 
further action on this question as there are no circumstances 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  




ORDER

Entitlement to a compensable evaluation prior to April 7, 
1998, and in excess of 20 percent from April 7, 1998, through 
September 25, 2003, and in excess of 30 percent from 
September 26, 2003, for cervical strain with degenerative 
changes, is denied.  

Entitlement to an evaluation in excess of 10 percent prior to 
December 7, 1997, and in excess of 20 percent from December 
7, 1997, through September 25, 2003, for lumbosacral disc 
disease with history of sciatica, is denied.  

Entitlement to a compensable evaluation prior to December 7, 
1997, and in excess of 10 percent from December 7, 1997, 
through September 25, 2003, for dorsal (thoracic) spine 
strain with degenerative changes, is denied.  

Entitlement to a rating in excess of 40 percent for DDD of 
the thoracolumbar spine, on and after September 26, 2003, is 
denied.  


REMAND

As noted earlier, the Board notes that the issue of 
entitlement to a TDIU remains on appeal.  This issue, 
however, has not been addressed in recent years, and it is 
the Board's conclusion that additional development is 
necessary.  It is further noted that there have been numerous 
changes in the veteran's disability rating since the issue 
was last considered, and an opinion as to the severity of the 
service-connected conditions and their affect on the 
veteran's employability should be requested in order to 
better address the issue.  

A review of the record leads the Board to conclude that 
additional development is necessary in this case before 
proceeding with appellate disposition, as the record does not 
contain sufficient development to render a decision as to the 
veteran's claims at this time.  VA's duty to assist includes 
obtaining recent medical records and thorough and 
contemporaneous examinations in order to determine the nature 
and extent of the veteran's disabilities.  38 C.F.R. § 
3.159(c)(4) (2005).  Additionally, assistance by VA includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).  When medical evidence 
is inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  Prior to making any determination on 
the merits, ensure that all notification 
and development action required by the 
VCAA and implementing VA regulations is 
completed.  In particular, provide the 
veteran with VCAA notice regarding his 
claim for a TDIU.  Ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 (West 2002) 
and their implementing regulations, 
especially 38 C.F.R. § 3.159(b) and 
(c)(2) (2005), are fully complied with 
and satisfied.  

*This includes requesting the veteran to 
provide any relevant evidence in his 
possession pertaining to the claim at 
issue that is not currently on file.

2.  Following completion of #1 above, the 
veteran should be afforded an examination 
to determine whether his service-
connected disabilities prevent him from 
working.  It is imperative that the 
examiner review the pertinent medical 
evidence in the claims file and a copy of 
this REMAND.  All indicated diagnostic 
studies should be performed.  The 
examiner should determine the current 
severity of the veteran's service-
connected orthopedic disorders and report 
clinical findings in terms of the 
criteria for rating these conditions.  
The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not that the veteran's service- 
connected disabilities are of such 
severity that he is unable to obtain or 
maintain substantially gainful employment 
solely as a result of his service- 
connected disabilities, without regard to 
his age or any nonservice-connected 
disorders.  

3.  Thereafter, the AMC should 
readjudicate the veteran's claim for a 
TDIU.  If the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  



The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


